DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “Embodiment 3” as described in the specification. Examiner notes that Figs. 1-6 show embodiments 1-2 and embodiment 4 (pg. 4- Brief description of the Drawings), however, it is not clear which figure indicates Embodiment 3. Based on Applicant’s original specification, embodiment 4 appears to be similar in structure to embodiment. However, the specification fails to mention the corresponding figure for embodiment 3. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. See MPEP § 608.02(d). Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “deep access cavity” (line 1) is ambiguous. This relative term is subject to varying interpretations of what one would consider “deep access”? The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and so, one of ordinary skill in the art would not be reasonably apprised of the scope of the limitation. More importantly, limitation “the Z-axis base is provided with a  stopper” is ambiguous because it unclear how the stopper is connected to the Z-axis base. Based on Applicant’s figures 1-3, the stopper 12 appears to be connected to the EFO sliding block 4, not base 1. Moreover, since the stopper prevents the EFO sliding block from moving downward, it seems appropriate that the stopper 12 should be engaged to the EFO sliding block 4. Examiner further notes that fig. 4 shows the stopper being connected to the base 1 with a guide rail 20 and the specification states “the stopper 12 is not directly fixed on the base 1. A third guide rail 20 is provided between the side of the stopper 12 and the base 1” (pg. 10- second paragraph). Based on this, the stopper is connected to the Z-axis base via a guide rail. However, this necessary structure is not recited in the claim. The recited vague language fails to clearly set forth the scope of the claims, rendering them indefinite. Accordingly, it is suggested to correct the claim to properly capture the structural connection of the stopper with the Z-axis base. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, all features related to a stopper are not considered for this claim and the claim is taken to mean: A full-automatic ball bonding head device.
As to claims 2-12, feature “deep access” in the preambles renders the claim indefinite in scope for same reasons as explained in claim 1 above. It appears that the relative term “deep access” should be removed.
With respect to claim 2, limitations of “rotating mechanism is connected to the EFO and drive the EFO” (line 3) are confusing and lacks antecedent basis because it is unclear what is meant by “the EFO”? Just “EFO” has not been previously defined and it appears this should refer to the EFO wand. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, claims 2-3 are taken to mean: the EFO sliding block is provided with a rotating mechanism.
With respect to claim 4, feature of “the stopper is connected to the Z-axis base in an adjustable manner” is indefinite is scope for same reasons as explained in claim 1 above. To properly capture the stopper connection described in specification, it appears that claim should recite: the stopper is connected to the Z-axis base in an adjustable manner via a guide rail.
With respect to claims 11-12, the limitations “wherein a third guide rail extending along the Z-axis is provided between the stopper and the Z-axis sliding stage” are ambiguous. It is unclear how a third guide rail is connected to the Z-axis sliding stage? According to Applicant’s specification, a third guide rail 20 extends along the Z-axis between the stopper 12 and the base 1 (fig. 4-6, see pg. 10 of original specification). None of the figs. 1-6 show a third guide rail provided between the stopper and the Z-axis sliding stage. Rather, a second guide rail 7 extends along the Z-axis between the Z-axis sliding stage 2 and the EFO sliding block 4. Consequently, the recited conflicting language fails to clearly set forth the appropriate connection of the third guide rail, rendering the claims indefinite in scope.
Appropriate corrections are required to clarify several key features and structural arrangement in the ball bonding device. Prior art rejection is made below as best understood in light of 112 rejection(s) noted above. Specifically, the mechanism of the stopper as described in specification appears to novel and unique aspect of the present invention and not disclosed by any ball bonding devices of prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bilane et al. (US 4340166, hereafter “Bilane”) in view of Foulke et al. (US 3863827, “Foulke”).
Regarding claim 1, Bilane discloses a full-automatic ball bonding head device 10, comprising: a Z-axis base 11; a Z-axis sliding stage 24-25, which is connected to the Z-axis base 11 in a sliding manner along Z-axis by a Z drive motor 26 (fig. 2); an EFO mechanism 29 (fig. 3); and a bonding mechanism 23 (includes bonding tool 21), which is fixed on the Z-axis sliding stage (fig. 2; col. 3, lines 25-40, 60-65); wherein, the EFO mechanism comprises an EFO sliding block, an EFO wand 79, and a compressed spring 81 (fig. 3); the EFO sliding block is located on the side of the Z-axis sliding stage and connected to the Z-axis base 11 in a sliding manner; the compressed spring 81 is connected between the upper end of the Z-axis sliding stage and the upper end of the EFO sliding block, and the EFO wand is connected to the lower end of the EFO sliding block (supporting block behind and 79).
Bilane discloses both the EFO mechanism and the Z-axis sliding stage are driven by Z-drive motor 26 and thus, they are capable to move synchronously. Concerning the presence of contacts between the Z-axis sliding stage and the EFO sliding block, it is noted that any type of contact is sufficient since the claim does not recite specific structure of the contacts. Foulke (also drawn to wire bonding device) discloses a ball bonding head device comprising: a Z-axis base 24; a Z-axis sliding stage 26 connected to the Z-axis base, an EFO pivot block 66 with an EFO wand 60 connected to the lower end of the block and a bonding tool 34 (figs. 10-11), wherein the EFO pivot block is provided with a driven contact 64 (pivot arm) and one distal end of the Z-axis sliding stage is provided with a corresponding contact, so the contacts are pressed against each other (fig. 10). Foulke teaches that the pivot contacts permits the EFO wand 60 to swing under the bonding tool as required and adjustable set screw 68 controls the height of the EFO wand to maintain a constant distance (col. 4, lines 60-66). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate respective pivot contacts between the EFO sliding block and the Z-axis sliding stage in Bilane in order to swing the EFO wand to a required position and to control the height of the EFO wand to maintain desired distance.
As to claims 2-3, Bilane discloses that the EFO sliding block is provided with a rotating mechanism solenoid 76 (fig. 3).

Allowable Subject Matter
Claims 4 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim and amended to overcome the 112 indefinite rejection(s) noted above.

Information Disclosure Statement
No information disclosure statement (IDS) has been submitted. Applicant is reminded of candor duty to disclose all information material to patentability. See MPEP 2001 and CFR 1.56. A finding of “fraud,” “inequitable conduct,” or violation of duty of disclosure with respect to any claim in an application or patent, renders all the claims thereof unpatentable or invalid. See Chromalloy American Corp. v. Alloy Surfaces Co., 339 F. Supp. 859, 173 USPQ 295 (1972).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735